NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              APR 02 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

CALISHER & ASSOCIATES, INC., a                   No. 08-56978
California corporation,
                                                 D.C. No. 2:08-cv-06523-MMM-E
             Plaintiff-counter-defendant -
Appellee,
                                                 MEMORANDUM *
  v.

 RGCM, LLC, a Texas limited liability
company; MASTERCRAFTERS
CONSTRUCTION & DEVELOPMENT,
INC., a Texas corporation; PAUL
MANOHARAN, an individual, AKA
Paulrajan Manoharan; RON ROCK, an
individual,

             Defendants - Appellants,

RIO GRANDE MEDICAL CENTER,
LTD., AKA Rio Grande City Medical
Center, Ltd., AKA Tropy Plex Medical
Center, Ltd., AKA RGCMC, Ltd.,

             Defendant-counter-claimant -
Appellant.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
CALISHER & ASSOCIATES, INC., a               No. 08-56979
California corporation,
                                             D.C. No. 2:08-cv-06540-MMM-E
             Plaintiff-counter-defendant -
Appellee,

 v.

PHARR MEDICAL CENTER LTD., a
Texas limited partnership, DBA Valley
Medical Center, Ltd.,

             Defendant-counter-claimant -
Appellant,

VMC, LLC, a Texas limited liability
company, AKA VMC General, LLC;
MASTERCRAFTERS CONSTRUCTION
& DEVELOPMENT INC., a Texas
corporation; PAUL MANOHARAN, an
individual AKA Paulrajan Manoharan;
RON ROCK, an individual,

             Defendants - Appellants,

and

RGCM, LLC, a Texas limited liability
company; RIO GRANDE MEDICAL
CENTER, LTD., AKA Rio Grande City
Medical Center Ltd., AKA Tropy Plex
Medical Center, Ltd., AKA RGCMC, Ltd.,

             Defendants.




                                         2
                     Appeal from the United States District Court
                        for the Central District of California
                    Margaret M. Morrow, District Judge, Presiding

                             Submitted March 3, 2010**
                                Pasadena, California

Before:         KOZINSKI, Chief Judge, W. FLETCHER, Circuit Judge, and
                GETTLEMAN, *** District Judge.

      The district court remanded these cases to the Los Angeles Superior Court

after finding that the contracts at issue selected that court as the exclusive forum

for the parties’ dispute. We affirm.

      We have jurisdiction to hear defendants’ appeals from the district court’s

remand order. See Kamm v. ITEX Corp., 568 F.3d 752, 757 (9th Cir. 2009).

Federal law governs the enforceability of forum selection clauses in cases removed

on the basis of diversity jurisdiction. See Manetti-Farrow, Inc. v. Gucci Am., Inc.,

858 F.2d 509, 513 (9th Cir. 1988). We review de novo the district court’s

interpretation of a forum selection clause. See Hunton Wesson Foods, Inc. v.

Supreme Oil Co., 817 F.2d 75, 77 (9th Cir. 1987).




          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
            The Honorable Robert W. Gettleman, United States District Judge for
the Northern District of Illinois, sitting by designation.
                                           3
      The clause — stating that “litigation shall be subject to the laws and Rules of

Evidence of the state of California with the venue being Los Angeles County

Superior Court” — requires that claims arising from the contract be litigated in the

Los Angeles County Superior Court. “This language requires enforcement of the

clause because [defendants] not only consented to the jurisdiction of the state

courts of [California], but further agreed by mandatory language that the venue for

all actions arising out of the [contract] would be [Los Angeles County Superior

Court].” Docksider, Ltd. v. Sea Tech., Ltd., 875 F.2d 762, 764 (9th Cir. 1989)

(interpreting the clause “Venue of any action brought hereunder shall be deemed to

be in Gloucester County, Virginia.”).

      The clause does not use permissive language nor does it merely evince

consent to the jurisdiction of the Los Angeles Superior Court. The clause is

therefore distinguishable from the clauses at issue in the cases relied on by

defendants. See Hunt Wesson, 817 F.2d at 76–78 (“The courts of California,

County of Orange, shall have jurisdiction over the parties in any action at law

relating to the subject matter or the interpretation of this contract.”); N. Cal. Dist.

Council of Laborers v. Pittsburg - Des Moines Steel Co., 69 F.3d 1034, 1036 (9th

Cir. 1995) (“A decision of the Board of Adjustment . . . or the decision of a

permanent arbitrator shall be enforceable by a petition to confirm an arbitration


                                            4
award filed in the Superior Court of the City and County of San Francisco, State of

California.”).

      AFFIRMED.




                                         5